DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant’s amendment, filed 03/15/2020, has been entered.
    Claim 1 has been amended.
    Claims 5-23 have been added.
    Claims 2-4 have been canceled. 

    Applicant’s Second Preliminary Amendment, filed 05/19/2021, has been entered.
    Claim 1 has been amended.
    
    Claims 1 and 5-23 are pending.

                                                  REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

     As indicated in the priority USSN 15/259,828, now U.S. Patent No. 10,544,228 (1449; #R) and USSN 14/112,049, now U.S. Patent No. 9,475,879 (1449; #M),
     due to high polymorphism of antibodies, the claimed anti-CD40 antibody polypeptide(s) dAb BMS3h-56-269 are deemed structurally distinct on the primary amino acid basis. 
     In turn, the claimed methods treating an immune disease by antagonizing CD40 activity by administering dAb BMS3h-56-269 anti-CD40 antibody polypeptides do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches the exact chemical structure of the claimed dAb BMS3h-56-269 anti-CD40 antibody polypeptides.
   
    Accordingly, the claimed invention is deemed allowable.

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571) 272-0844.  The examiner can normally be reached Monday through Thursday from 7:30 am to 6:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. 

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


     The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
May 21, 2021